Mr. Chief Justice Shefakd
delivered the opinion of the Court:
1. The ground of the motion to dismiss is that the appeal noted was from the judgment denying the motion to vacate, and not from the judgment on the note. We are of the opinion that the notice of appeal sufficiently indicated the final judgment on the note, and the motion is denied.
2. The motion to affirm is granted.
“The written agreement, the execution of which the defendants do- not deny, purports to embody the entire transaction, and there is no such ambiguity in it as would warrant the introduction of parol evidence in explanation of its recitals, under any established exception to' the time-honored rule that excludes such evidence in explanation or contradiction of the terms of a written instrument.” Slater v. Van der Hoogt, 23 App. D. C. 417, 420. See also Knight v. W. T. Walker Brick Co. 23 App. D. C. 519, 525.
The judgment is affirmed, with costs. Affirmed.